Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive. 
The applicant has made an amendment and argued that the cited reference Nafziger, and Sugaya fails to disclose, suggest, or otherwise render obvious the above noted features of claim 1.  The applicant has amended claims 1 and 14 to further claim “wherein the control point is a point on a real thing that exists in a real space, and the coordinate system indicates a position in the real space”, and refer to paragraph 0003 of the publication 2018/0164782 specification to its teaching.
Applicant points to the prior art “Nafziger’s” disclosure of commanding a move of the control point and argues that the control point required by the noted features of the claim 1 refers to a point on a real thing that is included in a machine tool, robot, or the like existing in a real space and that is a control target, and whereas the “control point in Nafziger’s disclosure is a point on a data.
As best understood, the applicant has argued that Nafziger disclosure of its invention of the control point for a tool machine control system has to do with data plotting and does not teach a control target that is a real thing as the now amended claim.  

Provided below is a copy of applicant’s publication paragraph 0003 

control point which is included in the machine tool or the robot and which is a
control target is controlled by use of a command value on a program.  For
example, in a machine tool, a tool root position is normally used as a control
point.  On the other hand, when a tool length offset function is used or when
tool tip point control is performed, a tool tip position is used as a control
point.  Then control is performed such that these control points are moved to
coordinate values specified by command values.”
Respectfully, the examiner fails to see where there is any teaching of a real thing that exists in a real space as claimed, unlike paragraph 0002 that disclosed “The present invention relates to a numerical controller which expresses the machine configuration of a control target in a graph form and which holds it and a data structure of the graph form.”, and paragraph 0011 goes on to teach that “the present invention has an object to provide a numerical controller which can freely and easily specify, as a control point, various positions on a machine configuration and which can easily set coordinate systems in various places on the machine configuration and a data structure in a graph form which expresses the machine configuration of the control target thereof.” Likewise paragraph 0025 also teach “A data structure according to the present invention expresses the machine configuration of a control target of a numerical controller (for example, the numerical controller 100 which will be described later) and is in a graph form where constituent elements are nodes.  A control point and a coordinate system are inserted as a node into a graph of the machine configuration, and an identifier is allocated to each of the control point and the coordinate system.”

Respectfully, it is the position of the examiner that the position that the cited references are ripe for the continued rejection of the claimed limitations. However, in the spirt of advancing the prosecution of the claims, the examiner is providing prior art “Gray” US 2008/0058982 to further reject the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  The claims are rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Claim 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the claims does not clearly define the connection and structured elements that is read on the drawings.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In claims 1 and 14, the recitation of wherein the control point is a point on a real thing that exists in a real space, and the coordinate system indicates a position in the real space, is confusing.  The essential circuits of the apparatus that is required to connect to the recited limitation in order to be able to perform the operational functions is either missing or cannot be 

The amendment filed 6/21/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: wherein the control point is a point on a real thing that exists in a real space, and the coordinate system indicates a position in the real space.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. US 2003/0120376 in view of Nafziger et al. US 5,904,745 and further in view of Sugaya US 2016/0332297 and further in view of Gray US 2008/0058982


	A memory; (FIG. 8, a CPU 11, CMOS memory 14) and
	A processor, (FIG. 8, a CPU 11, CMOS memory 14) wherein the processor executes a program stored in the memory to perform operations comprising: (Para. 0119)
specifying, with an identifier (Fig. 6, item Xw, Yw, Zw), one or more groups of  a the control point and a the coordinate system;  (Para. 0048-0052)
using the control point and the coordinate system so as to determine for which control point and on which coordinate system one or more command values commanded in a program correspond to a coordinate value; (Para. 0048-0050) and 
Shibata is not specific on commanding a move of the control point such that the 
coordinate value of the control point is the command value by using the graph from which expresses the machine configuration where constituent elements are nodes for moving the constituent elements included in the machine configuration of the control target,
However, Nafziger disclose commanding a move of the control point (Referring to FIG. 4C, the illustrated acceleration profile is defined by a plurality of control points, points O, A, B, C, D, X, E, F, G and H for the advance or outward stroke, and points R1, R2, R3, R4 and R5 for the return stroke.) such that the coordinate value of the control point is the command value by using the graph form which expresses the machine configuration where constituent elements are nodes for moving the constituent elements included in the machine configuration of the control target, (Col. 6, Ln 55 to Col. 7, Ln 1-14, Cont. Col. 10, Ln 19-59)     

However, Sugaya teach wherein the graph form of the machine configuration of the control target is a hierarchical tree structure in which the nodes are arranged with respect to a machine zero point in the coordinate system, each of the nodes containing information related to a workpiece or a tool. (Para. 0067, 0071)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the graph form of the machine configuration of the control target represented as a hierarchical tree structure to the device of Shibata as per Sugaya, the motivation being that “The user can easily grasp the structure of the entire robot control data, reach one identical data from different multiple positions in the tree structure, and securely edit the content of the data.”
The combination of Shibata, Nafziger, and Sugaya, do not teach but Gray teach wherein the control point (interpolated positions) is a point on a real thing that exists in a real space, (Para. 0015) and the coordinate system indicates a position in the real space (Para. 0039).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to combine the claimed limitation to the combination of Shibata, Nafziger, 

Regarding claim 2, Shibata disclosed the numerical controller according to claim 1, wherein the processor is further configured to perform operations comprising: 
inserting the control point and the coordinate system into the graph of the machine configuration; 
(See Fig. 9 where the coordination points are inserted at point “p”)
allocating the identifier to the control point and the coordinate system inserted. (Para. 0050, 0063) Note: the allocation portion is gotten form the equation 24 (Xc, Yc, Zc)=(Xa, Ya, Za)+(Vx, Vy, Vz), at every interpolation processing period.
 
Regarding claim 3, Shibata disclosed the numerical controller according to claim 2, wherein the processor is further configured to perform an operations of inserting, as a node, the control point and the coordinate system into each of the nodes in the graph of the machine configuration. (Para. 0089-0096) See Fig. 9 where the coordination points are inserted at point “p”
 
Regarding claim 4, Shibata disclosed the numerical controller according to claim 2, wherein the processor is further configured to perform an operations of making each of the nodes in the graph of the machine configuration have the control point and the coordinate system as information. (Note: Fig. 10a shows the location “P” as the node with the coordinates (Xc, Yc, Zc) which are considered as the information for the coordinate information).


 
Regarding claim 6, Shibata disclosed the numerical controller according to claim 5, wherein a script described by a user is analyzed so as to define the unit, and the defined unit can be included as the constituent element in the graph of the machine configuration. (Para. 0075) Note: it is understood that the script is written and stored in the CMOS memory 14.
 
Regarding claim 7, Shibata disclosed the numerical controller according to claim 1, wherein the coordinate system can be prevented from being affected by a specific node. (Para. 0089, 0096) Note: it is shown at Fig. 9 control point "P" is shown at different node location with different coordinates
 
Regarding claim 8, Shibata disclosed the numerical controller according to claim 1, wherein the control point can be prevented from being affected by a specific node. (Para. 0089, 0096) Note: it is shown at Fig. 9 control point "P" is shown at different node location with different coordinates
 
Regarding claim 9, Shibata disclosed the numerical controller according to claim 1, wherein an arbitrary address which is allocated to an identifier previously defined for each meaning is used 
 
Regarding claim 10, Shibata disclosed the numerical controller according to claim 9, wherein the meaning includes a position of the control point, a posture or the control point and an angle position of a rotary axis for determining the posture. (Para. 0126)
 
Regarding claim 11, Shibata disclosed the numerical controller according to claim 1, wherein the coordinate value of a specific node can be directly specified as the command value. (Para, 0132)

Regarding claim 12 Shibata disclosed the numerical controller according to claim 1, wherein the processor is further configured to perform operations comprising: generates a hypercomplex multidimensional simultaneous equation which determines a first coordinate transformation formula of the command value from the specified coordinate system and the graph of the machine configuration, (See Equation 10 (“K1=.DELTA.t*F) and (Para. 0055) which determines a second coordinate transformation formula of the control point from the specified control point and the graph of the machine configuration and which defines that the first coordinate transformation formula is equal to the second coordinate transformation formula; (Para. 0054-0055) 
determines solution of the hypercomplex multidimensional simultaneous equation; (Para. 0061, See formulas 18-20) and 
using the solution of the hypercomplex multidimensional simultaneous equation so as to generate a movement pulse used for a movement command. Note: the movement pulse generation potion is identified as the movement command value formed from equation 10 K1=.DELTA.t*F that generates a movement pulse used for movement command.

Regarding claim 13, Shibata disclosed the numerical controller according to claim 12, wherein the processor is further configured to perform an operation of directly specifying the coordinate value of a specific node so as to reduce the number of simultaneous equations. (Para. 0049)
 
Regarding claim 14, Shibata disclosed a non-transitory computer readable recording medium having stored thereon a data structure that expresses a machine configuration of a control target of a numerical controller and that is in a graph form (Fig’s 6, 7 9 and 10 are identify as the graph) where constituent elements are nodes, wherein a control point and a coordinate system are inserted as a node into a graph of the machine configuration, and an identifier (item “P”) is allocated to each of the control point (item “P”) and the coordinate system  
Shibata is not specific of wherein the control point and the coordinate system is used to determine for which control point and on which coordinate system one or more command values commanded in a program correspond to a coordinate value, wherein a move of the control point is commanded such that the coordinate value of the control point is the command value by using the graph form which expresses the machine configuration where constituent elements are nodes for moving the constituent elements included in the machine configuration of the control target, for moving the constituent elements included in the machine configuration of the control target, 
However, Nafziger teach wherein the control point (Referring to FIG. 4C, the illustrated acceleration profile is defined by a plurality of control points, points O, A, B, C, D, X, E, F, G and H for the advance or outward stroke, and points R1, R2, R3, R4 and R5 for the return stroke.) and 
the coordinate system (Fig. 3) is used to determine for which control point and on which coordinate system one or more command values commanded in a program correspond to a coordinate value, (Col. 5, Ln 66 to Col. 6, Ln 1-22)
wherein a move of the control point is commanded such that the coordinate value of the control point is the command value by using the graph form which expresses the machine configuration where constituent elements are nodes for moving the constituent elements included in the machine configuration of the control target, for moving the constituent elements included in the machine configuration of the control target, (Col. 6, Ln 55 to Col. 7, Ln 1-14, Cont. Col. 10, Ln 19-59)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed limitation as taught by Nafziger as per Shibata and Sugaya, the motivation being that “Enables operator to observe effects of changes in graphic position of control data points.”
Shibata do not disclose wherein the graph form of the machine configuration of the control target is a hierarchical tree structure in which the nodes are arranged with respect to a machine zero point in the coordinate system, each of the nodes containing information related to a workpiece or a tool.
However, Sugaya teach wherein the graph form of the machine configuration of the control target is a hierarchical tree structure in which the nodes are arranged with respect to a machine zero point in the coordinate system, each of the nodes containing information related to a workpiece or a tool. (Para. 0067, 0071)

The combination of Shibata, Nafziger, and Sugaya, do not teach but Gray teach wherein the control point (interpolated positions) is a point on a real thing that exists in a real space, (Para. 0015) and the coordinate system indicates a position in the real space (Para. 0039).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to combine the claimed limitation to the combination of Shibata, Nafziger, and Sugaya as per Gray, the motivation being that control points allows for exact positioning for the machine tool to perform its application without errors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846